      1:19-cv-00901-SAL          Date Filed 01/21/21     Entry Number 66        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

Sabrena Paige,                            )          C/A No. 1:19-cv-00901-SAL
                                          )
                              Plaintiff,  )
                                          )
v.                                        )
                                          )          ORDER
Matthew Barnwell; Aiken Department of     )
Public Safety; and City of Aiken,         )
                                          )
                              Defendants. )
___________________________________ )

    This matter is before the court for review of the July 8, 2020 Report and Recommendation of

United States Magistrate Judge Shiva V. Hodges (the “Report”), ECF No. 49, recommending that

this court grant Defendants’ motion for sanctions and to dismiss Plaintiff Sabrena Paige’s

(“Plaintiff”) 1 complaint pursuant to Fed. R. Civ. P. 37. For the reasons stated herein, this court

adopts the Report in its entirety.

                                        BACKGROUND

    Following the filing of Defendants’ motion, Plaintiff was given several opportunities to

respond to Defendants’ motion, but failed to submit a substantive response. [See ECF Nos. 36

(Roseboro Order, directing Plaintiff to respond by April 27, 2020 or risk dismissal of the case);

38, 39 (request for extension of time, which was granted in part, extending deadline to May 27,

2020); 41 (order directing Plaintiff to respond by June 17, 2020); 44 (text order acknowledging

Plaintiff’s failure to provide any substantive response).] Instead, Plaintiff filed what appeared to

be discovery. [ECF No. 43.] As a result of Plaintiff’s failure to respond to the motion and given



1
 Plaintiff is proceeding pro se. She was previously represented by counsel, but prior counsel’s
motion to withdraw as granted on December 10, 2019, ECF No. 21, and Plaintiff failed to thereafter
obtain new counsel to represent her in this action.
                                                 1
      1:19-cv-00901-SAL         Date Filed 01/21/21       Entry Number 66        Page 2 of 3




her egregious conduct during and following discovery, the Magistrate Judge recommended

granting Defendants’ motion to dismiss pursuant to Fed. R. Civ. P. 37. [ECF No. 49.] Attached

to the Report and Recommendation was a notice of right to file objections. Id.

    After the filing of the Report, Plaintiff filed two letters—both of which appeared to be

discovery. [ECF Nos. 51, 52.] Neither document contains any argument, response, or what could

be construed as an objection to the Report. 2 For the same reason Plaintiff’s discovery was

previously returned to Plaintiff, this court declined to consider ECF Nos. 51 and 52. [ECF No.

55]. Since neither document served as an objection to the Report, the undersigned proceeded with

consideration of the merits pursuant to a clear error standard of review. Id. After reviewing the

Report, the undersigned found no clear error, concluded that the analysis was thorough, reasoned,

and a sound application of Fourth Circuit precedent, and adopted the Report in its entirety. Id.

    The court then vacated its order of dismissal to allow Plaintiff additional time to object to the

Report. [ECF No. 58]. Plaintiff filed two letters with the court after the dismissal was vacated.

[ECF Nos. 60, 62]. One is Plaintiff’s timeline of events, the other is a submission of documents.

Id. Neither filing can be considered a specific objection to the Report. See Orpiano v. Johnson

687 F.2d 44, 47 (4th Cir. 1982) (holding that a court need not conduct a de novo review when a

party fails to direct the court to a specific error in the Magistrate Judge’s Report). Accordingly,

the undersigned will, once again, proceed to consider the merits pursuant to a clear error standard

of review.




2
 The Magistrate Judge previously notified Plaintiff that discovery is not filed with the court. [See
ECF No. 46.]
                                                 2
      1:19-cv-00901-SAL          Date Filed 01/21/21       Entry Number 66        Page 3 of 3




                     REVIEW OF A MAGISTRATE JUDGE’S REPORT

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   Having reviewed the Report in accordance with the above standard, the undersigned finds no

clear error, and concludes that the analysis is thorough, reasoned, and a sound application of Fourth

Circuit precedent. The court adopts the Report in its entirety and incorporates the Report by

reference herein.

                                          CONCLUSION

   For all of the reasons stated in the Report, Defendants’ motion to dismiss and for sanctions,

ECF No. 35, is GRANTED, and this case is DISMISSED WITH PREJUDICE pursuant to Fed.

R. Civ. P. 37.



       IT IS SO ORDERED.

                                                               /s/Sherri A. Lydon
       January 21, 2021                                        Sherri A. Lydon
       Florence, South Carolina                                United States District Judge




                                                  3
